Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10, 31, 32, 21-28, 33 and 34 (renumbered as claims 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Fiss (US 20150121535 A1) discloses a picture processing method, comprising: detecting an instruction for copying a picture, wherein the picture comprises positioning information (user interface 600 for setting privacy options for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device) for sensitive geographical areas, para. 0053); obtaining the positioning information (an option 610 is provided to leave geographical location in digital photos when shared (to retain the current geographical location, if any, associated with the digital photos), para. 0053); modifying the positioning information in a preset manner to obtain modified positioning information (specific privacy options depicted at 620 are an option to include a generalized geographical location, para. 0054); and copying the picture comprising the modified positioning information (for use when sharing digital photos (e.g., when emailing, sending in an instant message, uploading to a sharing site, or otherwise transmitting to another device), para. 0053).
However, the closest prior art of record, namely, Fiss et al. does not disclose “obtaining a first exchange image file format (EXIF) information, wherein the first EXIF information is related to the first picture, and wherein the first EXIF information comprises first positioning information; modifying the first positioning information in a preset manner to obtain a second picture, wherein the second picture comprises second EXIF information; modifying the first positioning information in a preset manner to obtain second positioning information; and copying the second picture; wherein after copying the second picture, the first picture remains stored at the first memory address." (in combination with the other claimed limitations and/or features), as claimed in independent claim 1. 
Dependent claims 2-8, 10, 31 and 32 (renumbered as claims 2-11) are allowable as they depend from an allowable base independent claim 1.
Independent claims 21 and 22 (renumbered as claims 12 and 13 are citing the same or similar subject matter and are also allowed.
Dependent claims 23-28, 33 and 34 (renumbered as claims 14-21 are allowable as they depend from an allowable base independent claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/THOMAS J LETT/            Primary Examiner, Art Unit 2677